department of the treasury internal_revenue_service washington d c date uilc number release date memorandum for district_counsel cc ebeo br2 frev-100524-99 from jerry e holmes branch chief cc ebeo br2 subject employment_taxes in abusive trusts this responds to your memorandum dated date in which you ask that our office pre-review your proposed response to an advisory request from the appeals_office in the the case you describe involves a taxpayer who operated a business as a sole-proprietorship before thereafter the taxpayer implemented a strategy to avoid federal taxes by using trusts and a limited_liability_company llc during and part of the taxpayer operated his business as a_trust during the taxpayer began operating his business as an llc the llc’s two members were trusts in which the taxpayer was the sole beneficiary concurrent with implementing this scheme the taxpayer reclassified all employees as independent contractors you ask us to review your advice assuming the trusts and the llc are shams for all years you explain that for income_tax purposes statutory notices of deficiency were issued to the taxpayer for and and whipsaw notices of deficiency were issued to trusts for and and notices of final_partnership_administrative_adjustment were issued to the llc for and frev-100524-99 the taxpayer_relief_act_of_1997 created new sec_7436 of the code which provides tax_court review rights concerning certain employment_tax determinations sec_7436 provides the tax_court with jurisdiction to review determinations by the service that workers are employees for purposes of subtitle c of the code or that the taxpayer for whom the services are performed is not entitled to relief from employment_taxes under sec_530 of the revenue act of sec_7436 became effective with respect to assessments made on or after date the notice_of_determination procedures mirror the notice_of_deficiency procedures because a notice_of_determination constitutes the service's determination as described in sec_7436 the notice_of_determination is a jurisdictional prerequisite for seeking tax_court review of the service's determinations regarding worker-classification and sec_530 issues the service will inform taxpayers of a determination described in sec_7436 by sending the taxpayer a notice_of_determination by certified or registered mail a copy of the current notice_of_determination is in notice_98_43 1998_33_irb_13 sec_7436 provides that the restrictions on assessment under sec_6213 apply in the same manner as if a notice_of_deficiency had been issued thus under sec_6213 the service may not assess taxes attributable to worker- classification and sec_530 issues prior to expiration of the 90-day period during which the taxpayer may file a timely tax_court petition if the taxpayer does file a timely tax_court petition sec_6213 generally precludes the service from assessing taxes attributable to the worker-classification and sec_530 issues until the decision of the tax_court becomes final therefore as in an income_tax case the taxpayer has the opportunity to have worker-classification and sec_530 determinations reviewed by the tax_court before assessment frev-100524-99 you also asked if there are any special concerns raised by the fact that the business was operated as an llc for tax years and as an initial matter we note that because the years at issue are and the procedure and administration regulations in effect prior to date control for purposes of determining how the entity will be classified for federal tax purposes the answer to the issue of who is the employer for employment_tax purposes would follow from a court’s determination on whether the trusts the llc or both are shams for federal tax purposes if the llc and the lower tier trusts are determined to be shams then the workers would be employees of the taxpayer if the trusts are determined to be shams but the llc is determined to not be a sham then the llc would be deemed an entity with a single owner and would therefore be taxable either as an association or as an entity disregarded for federal tax purposes depending on whether the entity had certain corporate characteristics as provided under former sec_301_7701-2 if the entity was taxable as a corporation then the corporation would be liable for employment_taxes on wages it paid to its employees if the entity was not a corporation then it would be disregarded for federal tax purposes accordingly the owner would be liable for employment_taxes on wages paid if the lower tier trusts and the llc are determined to not be shams then the llc which has classified itself as a partnership would be liable for employment_taxes on wages it paid to its employees if the partnership were honored as an sec_301_7701-2 -3 the check-the-box_regulations became effective date see regs sec_301_7701-2 et seq sec_301_7701-3 provides that in the case of an entity such as an llc that was in existence prior to date the entity’s claimed classification will be honored with respect to all periods prior to date if certain conditions are met eg the entity had a reasonable basis for its claimed classification we assume that the district is not asserting as an alternate position that the llc was properly classified as a corporation for federal tax purposes frev-100524-99 entity then employment_taxes could not be assessed against the members the trusts instead as you state whether the trusts or the taxpayer could be held liable for the debts of the partnership is a question of state law in addition to addressing the specific questions you raised we would like to make you aware of certain issues surrounding the application of sec_530 of the revenue act of sec_530 provides that the availability of the safe harbors eg industry practice is not dependent upon the worker otherwise being an employee based upon this provision the service has taken the position that the first step in a worker-classification case is to determine whether the taxpayer is entitled to relief under sec_530 accordingly before the service issues a notice_of_determination it must determine whether the taxpayer is allowed relief under sec_530 in determining whether sec_530 treatment is available sec_530 provides that relief from employment_taxes will not be available if the taxpayer or predecessor has treated any worker in a substantially_similar position as an employee this is referred to as the substantive consistency test thus even if the trusts and llc are honored as entities for federal tax purposes the substantive consistency test will not be met because the predecessor entity treated workers holding substantially_similar positions as employees if we can provide further assistance please call the branch telephone number jerry e holmes branch chief office of the assistant chief_counsel employee_benefits exempt_organizations
